3/5/2019                                                 Man accused of setting
                                        Case 8:18-cr-00460-WFJ-AEP              off pipe bomb82-7
                                                                            Document          behind Tampa
                                                                                                      Filedhome said to enjoy
                                                                                                            03/20/19          playing1with
                                                                                                                            Page       ofexplosives
                                                                                                                                           3 PageID 387

                                                       Man accused of setting off pipe
                                                       bomb behind Tampa home said to
                                                       enjoy playing with explosives




                                                       Joseph Caltagirone, 60, was arrested on April 11, 2018, after Tampa police say he set off a pipe bomb in his
                                                       backyard. [Hillsborough County Sheriff's O ce]



                                                       By Anastasia Dawson

                                                       Published April 12 2018
                                                       Updated April 12 2018


                                                       TAMPA — Joseph David Caltagirone has always loved playing with
                                                       explosives, his brother said. They fueled the Tampa man’s dreams of
                                                       becoming an engineer and led him to jobs at companies like Intel and
                                                       Honeywell.

                                                       That’s why Vincent Caltagirone, of Naples, said he was surprised, but not
                                                       necessarily shocked, to hear that his brother, now 60, was arrested
                                                       Wednesday after a homemade model rocket exploded on takeoff in the back
                                                       yard of the home he shares with their 95-year-old mother.

                                                       The experiment landed Caltagirone in Hillsborough County jail on a felony
                                                       charge of making, possessing, throwing, placing, projecting or discharging a
                                                       destructive device.

                                                       He was released Thursday afternoon after posting $2,000 bail. But according
                                                       to a criminal complaint filed the same day, Caltagirone will also face federal
                                                       charges of possession of an unregistered destructive device and unlawful
                                                       storage of an explosive material for his failed rocket launch.

                                                       "It’s something he’s always done, but I imagine he’s pretty stressed out about
                                                       it and surprised by everything that’s happened," said Vincent Caltagirone, 64.
                                                       "Joseph’s not a malicious person at all. I’m sure he was just fooling around."

                                                       The explosion likely wouldn’t have happened had Joseph Caltagirone known
                                                       the Tampa Police Department’s bomb squad was training in a building about
                                                       100 feet from 1019 E. 17th Avenue, the V.M. Ybor home he shares with his
                                                       mother and roommate Mark David Rude Jr.

                                                       The squad was running practice exercises in an old fire station when the
                                                       booming explosion rattled the building’s windows at about 4:20 p.m., the
                                                       complaint said. The officers smelled burnt, black powder and followed thick
                                                       plumes of greyish-white smoke towards Caltagirone’s backyard, where they
                                                       saw a PVC-pipe end cap on the ground and a crater about the size of a
                                                       basketball, the report said.

                                                       "Joseph has always been very, very smart, but he can make some dumb
                                                       decisions sometimes," Vincent Caltagirone said.

                                                       The explosion did not cause any injuries or property damage, Tampa Police
                                                       spokesman Steve Hegarty said.
https://www.tampabay.com/news/publicsafety/crime/Man-accused-of-setting-off-pipe-bomb-behind-Tampa-home-said-to-enjoy-playing-with-explosives_167257299               1/3
3/5/2019                                                 Man accused of setting
                                        Case 8:18-cr-00460-WFJ-AEP              off pipe bomb82-7
                                                                            Document          behind Tampa
                                                                                                      Filedhome said to enjoy
                                                                                                            03/20/19          playing2with
                                                                                                                            Page       ofexplosives
                                                                                                                                           3 PageID 388
                                                       Still, officers closed four blocks of Columbus Drive to rush hour traffic, yelling
                                                       at neighbors to stay inside their homes as they turned Caltagirone’s
                                                       neighborhood into a crime scene. A thorough search of Caltagirone’s home
                                                       and neighborhood involved the Tampa Police Department’s bomb squad, the
                                                       FBI and the Federal Bureau of Alcohol, Tobacco, Firearms and Explosives,
                                                       Hegarty said.

                                                       Joseph’s mother, Mary Caltagirone met the officers at the front door and said
                                                       her son and Rude had run upstairs to their apartment after their homemade
                                                       model rocket exploded. There, Caltagirone willingly took responsibility for the
                                                       explosion, jail records said. Rude was questioned by police but is not facing
                                                       charges.

                                                       Caltagirone told police he fueled the rocket with homemade black powder,
                                                       powdered potassium nitrate and sugar. He told police he kept the chemicals
                                                       in Tupperware containers. He admitted he got nervous when he saw police
                                                       canvassing his neighborhood and hid his containers of chemicals in his
                                                       mother’s downstairs sewing room.

                                                       Along with the concocted rocket fuel stashed in the room, investigators found
                                                       hobby fuses, pieces of plugged PVC pipe, and containers of airfloat charcoal,
                                                       sulfur and tannerite, a highly explosive mixture of ammonium nitrate and
                                                       aluminum powder that can be detonated, the report said.

                                                       And when Caltagirone told investigators how he made his model rocket, the
                                                       directions seemed more like those for a pipe bomb than a hobbyist’s
                                                       handiwork, the report said.


                                                                                                                             Want more stories like this? Sign up for our Day Starter Newsletter
                                                                                                                                Today's top headlines and information delivered to your inbox every morning.


                                                                                                                                                     Type your email address here

                                                                                You might also like:          News at Noon


                                                                                                                                                                                                               Find all our ne




                                                       "PVC piping with end caps attached to both sides appears to be inconsistent
                                                       with hobby rocketry." an ATF agent wrote in the criminal complaint.

                                                       Jail records show Caltagirone has been previously arrested in Hillsborough
                                                       County on charges of marijuana possession, permitting an unauthorized
                                                       person to drive and DUI with property damage or personal injury.

                                                       Several members of Caltagirone’s family declined to comment Thursday.

                                                       Caltagirone graduated from Tampa Catholic High School in 1975 and
                                                       obtained a degree from The Rose-Hulman Institute of Technology in Terre
                                                       Haute, Indiana, records show.

                                                       Contact Anastasia Dawson at adawson@tampabay.com or (813) 226-3377.
                                                       Follow @adawsonwrites.


                                                                                                                                                        Sign in
                                                           1019 E 17th Ave
                                                           1019 E 17th Ave, Tampa, FL 33605            Directions     Save

                                                           View larger map




                                                                                                                                                Report
                                                                                                                                           Map data    a map
                                                                                                                                                    ©2019    error
                                                                                                                                                           Google




https://www.tampabay.com/news/publicsafety/crime/Man-accused-of-setting-off-pipe-bomb-behind-Tampa-home-said-to-enjoy-playing-with-explosives_167257299                                                                  2/3
3/5/2019                                                   Man accused of setting
                                          Case 8:18-cr-00460-WFJ-AEP              off pipe bomb82-7
                                                                              Document          behind Tampa
                                                                                                        Filedhome said to enjoy
                                                                                                              03/20/19          playing3with
                                                                                                                              Page       ofexplosives
                                                                                                                                             3 PageID 389
                                                                        ANASTASIA DAWSON
                                                                        Hillsborough Commission
                                                                        and General Assignment
                                                                        Reporter




                              TRENDING NOW                                                                                                                Ads by Revcontent




                              Top Gut Doc Begs Patients - Toss                  Constant Fatigue is a Warning Sign -              87% of Baby Boomers Can't Name
                              This Vegetable Now                                Here's the Simple Solution                        These Dictators, Can You?
                              United Naturals                                   GundryMD                                          Hooch




                              Thinning Hair? Pour This on Your                  Think Dental Implants Are Expensive? The One Thing All Cheaters Have In
                              Head and Watch What Happens                       Think Again (See Prices)             Common
                              RHT                                               Dental Implants | Search Ads                      TruthFinder




https://www.tampabay.com/news/publicsafety/crime/Man-accused-of-setting-off-pipe-bomb-behind-Tampa-home-said-to-enjoy-playing-with-explosives_167257299                       3/3
